DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note
The office action mailed 2/17/2022 is hereby withdrawn.  Applicant’s response period starts on the mail date of this office action

Specification
Applicant’s amendment to the title of the invention (see applicant’s response of 11/5/2021) overcomes the objection that the title was not descriptive.  The new title submitted by the applicant is hereby entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-2, 6-7, 8-9, 15-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Toyota (JP 2015-133433A), hereinafter Toyota, in view of Kimura (2004/0099944), hereinafter Kimura. An English translation of the above foreign reference was included by the applicant in the IDS of 4/8/2021; and all references to text of Toyota (JP 2015-133433A) refer to this English translation.

Regarding claim 1, Toyota (refer to Figures 1 or 2) teaches a semiconductor device, comprising: 
a plurality of cooling plates (comprising 10a, 10b – see para 17 and 41, and optionally any parts shown inside 10a and 10b) each having a coolant passage (para 22) inside, the plurality of cooling plates including a first cooling plate (comprising 10a, and optionally any parts shown inside 10a) and a second cooling plate (comprising 10b, and optionally any parts shown inside 10b); 
spacers (5 and 6e-f, para 20 and 41) disposed to stack the cooling plates with spaces; 
at least one semiconductor package (comprising 20a with 23a and/or 23b – see para 16 and 28, and optionally also including 21 and 8, para 41) disposed on a principal surface (upper surface of 10a in orientation of Figure 1) of the first cooling plate; and 
a spring plate (7a or 7b, see para 18) disposed between the at least one semiconductor package (20a, as explained above) and the second cooling plate (comprising 10b, as explained above)
the spring plate biasing the at least one semiconductor package toward the cooling plates (para 18).
Toyota does not teach that spring plate (7a or 7b) is “directly contacting” the second cooling plate, because the embodiment of Figures 1 or 2 show an additional semiconductor package (comprising 20b) between 7a/7b and 10b. However, the use of a spring plate wherein the spring plate directly contacts a cooling plate is also known; for example, Kimura, a similar spring plate (40 of Figure 3, para 11) is pressing on to a semiconductor package (32, para 11) on one side of the spring plate (40) and is directly contacting at cooling plate(41B, 38 and 39 – see 11) on the other side of the spring plate (40) for similar purpose, i.e. more effective heat transfer (para 12).  It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the spring plate is “directly contacting” the second cooling plate.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of implementing a design with fewer semiconductor packages per cooling plate, where stacking of an additional semiconductor package between the spring plate and the second cooling plate is not required by design but otherwise it is the same cooling principle.

Regarding claim 2, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, wherein the plurality of cooling plates includes coolant passages in the stacking direction and in a direction vertical to the stacking direction (best seen in cross-sectional view of Figure 2; also see para 22).

Regarding claim 6, Toyota (refer to Figures 1 or 2) teaches substantially the semiconductor device according to claim 1, but does not teach that the at least one semiconductor package comprises a plurality of semiconductor packages disposed on “principal surfaces” of the cooling plates.  However, the use of a plurality of semiconductor packages disposed side by side on a common principal surface is known in the art; for example, Kimura, a similar spring plate (40 of Figure 3, para 11) and show that a plurality of semiconductor packages (32, para 11) may be disposed side by side on a common principal surface (top surface of 34, para 11). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the at least one semiconductor package comprises a plurality of semiconductor packages disposed on “principal surfaces” of the cooling plates.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of implementing an alternate design with smaller size but more numerous semiconductor packages, which may be suitable for side-by-side placement, while using the same principle for cooling them.

Regarding claim 7, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not specifically state whether the number of the cooling plates to be stacked is “variable”. However, Toyota discloses that more generically, a plurality of semiconductor devices and corresponding cooling plates may be stacked (para 7, especially 1st sentence). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the number of the cooling plates to be stacked is “variable”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of making the semiconductor device design modular, which can increase functionality by adding additional semiconductor devices (and corresponding additional cooling plates) when required while still maintaining the substantially similar stacked design.

Regarding claim 8, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package (comprising 20a with 23a and/or 23b) has an insulating layer (24, see Figure 2, para 28) inside.

Regarding claim 9, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, further comprising an insulating substrate (8, see para 30 which describes “insulating plate 8”) between the at least one semiconductor package (comprising 20a with 23a and/or 23b) and one of the cooling plates (comprising 10a).

Regarding claim 15, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the cooling plates include at least one rib (15, see Figure 2 and para 31; noting that 15 are inside 10a and 10b)

Regarding claim 16, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, further comprising a pipe (4, para 22) that supplies a coolant (described as “refrigerant” in para 22) to each of the coolant passages of the cooling plates (para 22).

Regarding claim 18, Toyota (refer to Figure 2) teaches the semiconductor device according to claim 1, wherein the at least one of the cooling plates includes a coolant passage in the stacking direction (as shown by arrow A1 or A2 in Figure 2; see para 32), but does not show an embodiment that “does not include the coolant passage in a direction vertical to the stacking direction”. However, it is known that coolant passage design and flow direction depends on multiple variables including where most of the heat is generated (further note that this does not appear to be critical feature are the specification also describes coolant passage in other directions, especially see para 42 of published application). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that coolant passage is in a specific direction only and other directions are excluded, such as “does not include the coolant passage in a direction vertical to the stacking direction. The ordinary artisan would have been motivated to modify Toyota for at least the purpose of designing a coolant passage where bulk of the heat dissipation devices are in the direction of the flow.

Regarding claim 19, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package includes at least one protruding part (24 that protrudes above 23a and 23b, or above 21 – see Figure 2 and para 28-29) that defines a position of the spring plate (7a or 7b; see para 38).

Regarding claim 20, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein each of the cooling plates includes a recess or at least one protruding part (8 and/or 14/15 – see Figure 2 and para 30-31) that defines a position (i.e. where it is placed) of the at least one semiconductor package

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota.

Regarding claim 3, Toyota (refer to Figures 1 or 2) teaches a semiconductor device, comprising: 
a plurality of cooling plates (comprising 10a, 10b – see para 17 and 41, and optionally any parts shown inside 10a and 10b) each having a coolant passage (para 22) inside, 
spacers (5 and 6e-f, para 20 and 41) disposed to stack the cooling plates with spaces; 
at least one semiconductor package (comprising 20a with 23a and/or 23b – see para 16 and 28, and optionally also including 21 and 8, para 41) disposed on at least one principal surface (upper surface of 10a in orientation of Figure 1) of at least one of the cooling plates; and 
a spring plate (7a or 7b, see para 18) disposed between adjacent ones of the cooling plates (10a and 10b), the spring plate biasing the at least one semiconductor package toward the cooling plates (para 18).
Toyota does not specifically state that “highest and lowest cooling plates among the cooling plates are more rigid than the other cooling plates”. However, Toyota teaches that rigidity in the region of connecting portion (i.e. outer edges of the cooling plates) is a known results effective variable that affects deformation due to mounting load (para 7) and that such deformation is not desirable as it interferes with thermal contact of the power devices (para 8).  Given that rigidity of the cooling plates near it’s peripheral edges (where connecting portion secures the stacking arrangement) is a known results effective variable and its dependence on thermal contact performance is also known (as explained above), varying the rigidity of the plates where a stack is secured (i.e. top and bottom cooling plates) so that they are the most rigid would not be cause for undue experimentation. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) see MPEP 2144.05. Therefore, it would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that highest and lowest cooling plates among the cooling plates are more rigid than the other cooling plates.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of minimizing deformation in the cooling plates due to mounting load, thus ensuring better thermal contact for heat transfer (as explained above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Okita (2012/0119256) of prior record, hereinafter Okita.

Regarding claim 4, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not teach that the at least one semiconductor package includes “a 2-in-1 package including an upper arm circuit and a lower arm circuit”. Regarding claim 4, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, including that the at least one semiconductor package (comprising 20a with 23a and/or 23b) may be an inverter (para 28), but does not specifically teach that the at least one semiconductor package includes “a 2-in-1 package including an upper arm circuit and a lower arm circuit”. Okita (2012/0119256) teaches that an inverter module may be a 2-in-1 package (para 13) including an upper arm circuit and a lower arm circuit (see para 15-16; also see para 115). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the at least one semiconductor package includes a 2-in-1 package including an upper arm circuit and a lower arm circuit.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of a configuration known to be suitable for series connection circuits in specific power circuits (para 13 of Okita; also see para 12).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Dibene (US 2002/0015288) of prior record, hereinafter Dibene.

Regarding claim 10-11, Toyota (refer to Figures 1 or 2) teaches the semiconductor device according to claim 1, but does not clearly teach that the spring plate is “corrugated” (as recited in claim 10), wherein the spring plate is “corrugated in a direction parallel to the stacking direction” (as recited in claim 11) . Dibene (US 2002/0015288) teaches that a spring used to provide more intimate contact between a semiconductor device and the remainder of the package may have a corrugated cross section, and that it is advantageous to make it compressive in a direction in which a tolerance has to be accommodated (para 8). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that the spring plate is “corrugated” (as recited in claim 10), wherein the spring plate is “corrugated in a direction parallel to the stacking direction” (as recited in claim 11).  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of providing improved heat transfer contact without requiring very narrow tolerances in the direction parallel to the stacking direction and to improve heat transfer (para 8 of Dibene)..

Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of Shinichi (WO 2015037537-A1) of prior record, hereinafter Shinichi. An English translation of Shinichi reference as well as the original document was provided with the office action of 9/2/2021. Reference to text below is with respect to the page numbers for English translation.

Regarding claim 13, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein the at least one semiconductor package comprises a plurality of semiconductor packages (20a, 20b) disposed in the stacking direction (vertical direction in Figures 1 or 2), but does not clearly teach that “main terminals of the plurality of semiconductor packages are aligned in the stacking direction”. Shinichi teaches a semiconductor device, further teaching that direction of aligning of main terminals depends on stacking scheme and that it is desirable design for ease of stacking as well as to shorten the wiring distance for improved electrical performance (see last 5  paragraphs on page 7 of English translation). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that that “main terminals of the plurality of semiconductor packages are aligned” in a specific direction, such as the claimed “in the stacking direction”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of easier stacking of modules depending on desired connections in series or parallel configurations (see last 5 paragraphs on page 7 of English translation of Shinichi).

Regarding claim 17, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, but does not teach that the at least one semiconductor package includes a semiconductor element that “contains SiC as a main component”. However, Toyota describes that the at least one semiconductor package (comprising 20a with 23a and/or 23b) may be an inverter (para 28); i.e. a power device. Shinichi teaches a power semiconductor device, further teaching that semiconductor material for such devices includes a semiconductor element that “contains SiC as a main component” (see last 5 paragraphs on page 4 of English translation, especially 2nd paragraph). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that that the at least one semiconductor package includes a semiconductor element that “contains SiC as a main component”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of using a semiconductor material that is more suitable for devices that can operate at higher operating temperatures, which is advantageous for power devices.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Toyota and Kimura, as applied to claim 1 above, and further in view of BeLady (US 2006/0238984) of prior record, hereinafter BeLady.

Regarding claim 14, Toyota (refer to Figures 2) teaches the semiconductor device according to claim 1, wherein a surface (surface of 8) on which the at least one semiconductor package is disposed and to which grease is applied (application of “Grease” on 8 is described in para 17, last sentence), but does not specifically disclosed that the cooling plates includes “a recess” with claimed “the surface”. BeLady (US 2006/0238984) teaches that when an electronic member and a cooling structure are to have good thermal contact using thermal grease, it is advantageous to have a mating surface with a recess so that any extra thermal grease can flow into the recess and not seep from the junction, thus forming a thin, uniform thermal interface (para 20). It would have been obvious to one of ordinary skills in the art at the time of the effective filing of the claimed invention to modify Toyota so that that the cooling plates includes “a recess” with claimed “the surface”.  The ordinary artisan would have been motivated to modify Toyota for at least the purpose of forming an interface wherein any extra thermal grease can flow into the recess and not seep from the junction, thus forming a thin, uniform thermal interface (para 20 of BeLady).

Response to Arguments
Applicant’s arguments with respect to base claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 3, applicant urges that “Toyota does not recognize the rigidity of cooling plates among a stack of plates” and based on this, argues that the rejection is in error in establishing a results effective variable. This argument is not persuasive. As outlined in the rejection of claim 3, Toyota teaches that rigidity in the region of connecting portion (i.e. outer edges of the cooling plates) is a known results effective variable that affects deformation due to mounting load (para 7) and that such deformation is not desirable as it interferes with thermal contact of the power devices (para 8).  The fact that rigidity of the region of connecting portion (and plates form a part of the connection) is recognized, it does not need to recognize each element individually. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant’s request for evidentiary reference support in connection with claim 18 (see page 7, 2nd last paragraph of applicant’s response), the following evidentiary reference is being provided: Para 23 of Hoang (US 2006/0162365) teaches that coolant is directed towards a surface that is close to the location where thermally dissipating electronic devices are located.  In other words, it is known in the art that coolant passage design should be such that coolant flows to the location where heat is being generated.

Response to Additional Arguments in Applicant’s Response (of 4/27/2022) After Final Action:
Regarding the issue of “Premature Finality” (see page 1-2 of applicant’s response), applicant has pointed out that “the February 17 final Action rejects claim 3 over a combination of Toyota and Kimura, whereas in the previous September 2, 2021, first non-final Action rejects the same claim over only Toyota”. Also see applicant’s petition of 4/12/2022. Whereas it is correct that in the Final Rejection of 2/17/2022, the rejection of claim 3 was put under an incorrect rejection heading/statement. (i.e. 35 USC 103 rejection over Toyota in view of Kimura), the body of the rejection did not change from the previous rejection of 9/2/2021. The issue of incorrect heading is being corrected with this revised office action..

On page 2, 2nd paragraph to page 3, 1st paragraph of applicant’s after final response of 4/27/2022, applicant argues about the rejection of claim 1, applicant urges that the feature “a spring plate disposed between the at least one semiconductor package and the second cooling plate and directly contacting the second cooling plate” is not taught or suggested by the combination of references. More specifically, applicant argues that Kimura does not disclose a “spring plate” as claimed because the foil in Kimura “does not directly contact a second cooling plate as claimed” and further, “the metal foil 40 of Kimura does not bias the chip 32 toward a cooling plate as claimed” (see page 2, 3rd last paragraph). This argument is not persuasive. The rejection of claim 1 acknowledges that the embodiment of Figures 1 or 2 of Kimura does not teach the spring plate “directly contacting” the second cooling plate, but explains that such a modification would be obvious in view of Figure 3 of Kimura – applicant has not presented any specific arguments against the above, and why such a similar spring plate (40 of Figure 3, para 11 of Kimura) would not perform the intended function; i.e. “biasing the at least one semiconductor package toward the cooling plates”. The only argument presented against use of the teachings of Figure 3 of Kimura is that Kimura “appears to teach away from any type of spring structure” because Figure 4 of Kimura teaches “an easily bendable intermediate plate 11” that is “easily deformed” with “weak pressure” (see page 2, 2nd last paragraph).  This argument is not persuasive because the rejection of claim 1 does not rely on Figure 4 of the argument but rather on prior art Figure 3, and further, a “spring plate” that is deformable by “a weak pressure” is still a deformable spring because neither the claim not the specification provide a minimum pressure that is required to deform the spring (such as by specifying a spring constant). As such, any spring, even one have a low spring constant and hence “deformable by “a weak pressure” reads on the recited “spring plate”.
Based on the above arguments, applicant concludes “the Office has resorted to hindsight reasoning” (see page 2, last paragraph, which continues on page 3). In response to applicant's above argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, the rejection of claim 1 explains how the use of a spring plate that is “directly contacting” is known and also the reasoning for obviousness.

On page 3, applicant argues about rejection of claim 3 that the para 7 of Kimura cited in the rejection for teaching that relative rigidity of cooling plates is a results effective variable “only mentions that the rigidity of the cooler in the vicinity of the connecting pipe is low and deformed in accordance with a when loading a stacked unit of plates” (see page 3, 3rd paragraph which starts with the heading “Independent Claim 3”).  Applicant urges that this is not adequate teaching because “There is absolutely no mention of any difference in rigidity between highest and lowest cooling plate and other plates among the plurality of plates, as recited in claim 3”. This argument is not persuasive. As outlined in the rejection of claim 3, Toyota teaches that rigidity in the region of connecting portion (i.e. outer edges of the cooling plates) is a known results effective variable that affects deformation due to mounting load (para 7) and that such deformation is not desirable as it interferes with thermal contact of the power devices (para 8).  Para 7 specifically describes the case when “a stacked unit is employed”, the rigidity has to be high enough otherwise the structure will easily be deformed in accordance with the load and affects contact and adhesion between the thermally connected members; i.e. “the cooler and the power card” described in para 7). Thus, para 7 is teaching that higher the rigidity, the better the adhesion or contact (for improved thermal transfer). This is what establishes rigidity of the cooling members (i.e. the “cooling plates” of claim 3, including the “highest and lowest cooling plates”, is a results effective variable. The fact that rigidity of the region of connecting portion (and plates form a part of the connection) is recognized, it does not need to recognize each element individually. It is noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the suggestion of the teaching is that for any cooling plates that are expected to experience excessive mounting load (which depends on design), a higher rigidity would ensure lower deformation for a given load and thus ensure better thermal contact for heat transfer (even when the excessive mounting load is being applied) – also see motivation provided in the last sentence of rejection of claim 3.

On pages 3-4, applicant argues about the evidentiary reference (Hoang) provided for rejection of claim 18 alleging that Hoang’s cited paragraph 23 does teach that the at least one of the cooling plates “does not include the coolant passage in a direction vertical to the stacking direction”. This argument is not persuasive. Hoang is also directed to cooling of semiconductor device and in that context, Hoang para 23 describes where is the “coolant fluid” directed and why? Hoang para 23 is describing a well known design principle in the art that for a coolant to work effectively, the coolant flow should be directed to where the heat source is or where most of the heat is generated; by stating that “a coolant fluid jet directed” to a surface located in “a conductive plate” (i.e. equivalent of the claimed “cooling plate” recited in claim 18) the surface being “on whose opposite face are thermally dissipating electronic devices” (i.e the location where the heat source is or where most of the heat is generated). Thus, the above teachings of para 23 of Hoang form the basis of the statement in the rejection that “it is known in the art that coolant passage design should be such that coolant flows to the location where heat is being generated” and the corresponding motivation provided in the rejection of claim 18. Note that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). As explained above, the rejection of claim 18 establishes Thus, Toyota suggests that coolant passage may be modified to be in a specific direction only and other directions are excluded, based on location of where the heat is being generated.  It is also noted that the rejection of claim 18 noted that the claimed flow direction did not appear to be a critical feature of the invention, referring to para 42 of the published application, and applicant has not provided any response to the above. More specifically, this section of the specification states “the cooling plate 1 includes the coolant passages 11 in a stacking direction of the cooling plates 1 and in a direction vertical to the stacking direction”. This indicates different “cooling passage” orientation or “direction” is acceptable. Such disclosure does not point to any specific reason that indicates any unexpected results that would strengthen applicant’s arguments against obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJAY ARORA/Primary Examiner, Art Unit 2892